DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(Claim 3, 22): identity of the non-native enzyme
(Claim 5-6): the type of amplification
(Claim 10-11): the source of the further components
(Claim 12-15, 26, 27, 28): lysis (claim 12, 26) or lyophilization (claim 13-15, 26-28) treatment prior to addition to the nucleic acid manipulation process
(Claim 16, 17, 20, 21): type of microorganisms 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Re claim 1, Ellington teaches a method of utilizing an enzyme in a nucleic acid manipulation process (para [0010]), the method comprising: a. transforming a microorganism with a non-native enzyme (para [0010] “a) providing a pool of nucleic acids comprising nucleic acid members each encoding non-naturally occurring, potential thermostable polymerases; b) subdividing the pool of nucleic acid members into cellular compartments by transformation into a bacterial host, such that each cell comprises a nucleic acid member”]); b. inducing expression of the enzyme in the microorganism, thereby producing the non-native enzyme (para [0010] “c) expressing the nucleic acid member in the cell compartment to form a potential thermostable polymerase encoded by the nucleic acid member”; para [0177]); c. adding the microorganism of step b) directly to a non-naturally occurring nucleic acid manipulation process (para [0010] “d) subdividing the pool of bacterial cells into compartments, such that each compartment contains a single cell with a single nucleic acid member and encoded polymerase e) subjecting the pool of nucleic acid members to thermal denaturation and isothermal amplification conditions, such that the nucleic acid member may be processed by the a thermostable polymerase encoded by said nucleic acid member; and f) detecting processing of the nucleic acid member by a thermostable polymerase encoded by said nucleic acid member, thereby identifying a thermostable polymerase.”), wherein the non-native enzyme is not purified from the microorganism prior to addition to the nucleic acid manipulation process (Fig. 1); d. carrying out the nucleic acid manipulation process using the enzyme (para [0010] “e) subjecting the pool of nucleic acid members to thermal denaturation and isothermal amplification conditions, such that the nucleic acid member may be processed by the a thermostable polymerase encoded by said nucleic acid member” para [0013] 
Re claim 18, Ellington teaches a kit for a nucleic acid manipulation process (Abstract; para [0111]), the kit comprising c) reagents for use in the nucleic acid manipulation process (para [0111]). 
Ellington further teaches a) a microorganism expressing a non-native enzyme (para [0010] “a) providing a pool of nucleic acids comprising nucleic acid members each encoding non-naturally occurring, potential thermostable polymerases; b) subdividing the pool of nucleic acid members into cellular compartments by transformation into a bacterial host, such that each cell comprises a nucleic acid member; c) expressing the nucleic acid member in the cell compartment to form a potential thermostable polymerase encoded by the nucleic acid member”); b) nucleic acids of interest (para [0010] “d) subdividing the pool of bacterial cells into compartments, such that each compartment contains a single cell with a single nucleic acid member and encoded polymerase e) subjecting the pool of nucleic acid members to thermal denaturation and isothermal amplification conditions, such that the nucleic acid member may be processed by the a thermostable polymerase encoded by said nucleic acid member”; para [0013] “Following lysis, functional polymerases replicate their own plasmid via isothermal Rolling Circle Amplification”). However, Ellington does not specifically teach the kit further comprises a) a microorganism expressing a non-native enzyme and b) the nucleic acids of interest.
The inclusion of said microorganism and said nucleic acids of interest would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the known advantage of creating kits to ensure convenience and standardization of an invention (see U.S. Pre-Grant Publication No. US 2004/0023207 A1, paragraph [0919]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637